DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stein on 7/27/2022.
The application has been amended as follows: 
 Claim 20: cancel
 Claim 1: line 7, after “comprising a” insert –first—
 Claim 11: line 2, delete “first” and insert –second—
 Claim 12: line 2 and Claim 13, line 2, delete “gas nozzle and the first” and insert –first gas nozzle and the second--
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest separating contaminants from a stage in the chamber by supplying a first gas that forms a shock wave from a first gas port of a first gas supply toward the stage into the chamber a predetermined vacuum pressure, and exhausting the separated contaminants to outside of the chamber by supplying a second gas that does not form the shock wave toward the stage from a second gas supply comprising a first gas nozzle disposed on an outer peripheral side wall of a gas supply pipe provided in a center of the chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



 /Sharidan Carrillo/ Primary Examiner, Art Unit 1711                                                                                                                                                                                         bsc